                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


                                   )
WILLIAM ZUSCHIN,                   )
          Petitioner,              )
                                   )      Civil Action No.
           v.                      )      18-cv-12220-NMG
                                   )
STEPHEN SPAULDING,                 )
          Respondent.              )
                                   )

                                ORDER

GORTON, J.

     On March 7, 2019, Magistrate Judge Robertson issued an

order (Docket No. 4), in which she directed petitioner William

Zuschin to pay the $5.00 filing fee or seek leave to proceed in

forma pauperis.   Judge Robertson warned Zuschin that failure to

comply with the order by March 29, 2019 could result in

dismissal of the action.

     The deadline for complying with Judge Robertson’s order

regarding the filing fee has passed without any response from

Zuschin.   Further, Zuschin has not filed an opposition to the

respondent’s motion to dismiss the petition (Docket No. 6).

     In light of the foregoing, the Court hereby orders:

     1.    Zuschin shall, within twenty-one days of the date of

this order, either (a) pay the $5.00 filing fee; or (b) file a

motion for leave to proceed in forma pauperis with a prison

account statement.
     2.    Zuschin shall, within twenty-one days of the date of

this order, file an opposition to the respondent’s motion to

dismiss.

     Failure to comply with this order will result in denial of

the petition.    The Clerk shall provide Zuschin with (a) a copy

of Judge Robertson’s March 7, 2019 order; (b) an Application to

Proceed in District Court without Prepaying Fees and Costs; and

(c) a copy of the respondent’s motion to dismiss.

     So ordered.

                                  /s/ Nathaniel M. Gorton
                                 Nathaniel M. Gorton
                                 United States District Judge
Dated: 6/12/19




                                  2
